Citation Nr: 1042419	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-10 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
mixed muscle tension, eye strain and migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


This case was previously before the Board and was remanded in 
September 2009 for further development.  


FINDINGS OF FACT

1.  Prior to March 14, 2006, the service-connected headaches are 
productive of, at most, characteristic prostrating attacks 
occurring on an average one in two months.  

2.  From March 14, 2006 to the present, the service-connected 
headaches are productive of characteristic prostrating attacks 
occurring on an average once a month but they are not productive 
of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Prior to March 14, 2006, the criteria for the assignment of a 
rating in excess of 10 percent for the service-connected mixed 
muscle tension, eye strain and migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a 
including Diagnostic Code 8100 (2010).

2.  As of March 14, 2006, the criteria for the assignment of a 30 
percent rating, but no more, for the service-connected mixed 
muscle tension, eye strain and migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a including 
Diagnostic Code 8100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for the service-connected 
headaches via June 2007 and July 2008 VCAA letters.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran has 
had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished and 
that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim in the June 2007 and July 2008 VCAA 
letters and she was provided with notice of the types of evidence 
necessary to establish a disability rating or an effective date 
for the disability on appeal in a March 2006 letter.  

Additionally, the Board notes that this appeal arises from the 
grant of service connection for the headaches where the Veteran 
has disagreed with the initial disability evaluation assigned.  
As a result of the grant of service connection and the assignment 
of a specific disability rating and effective date for the 
headache disability, section 5103(a) notice was no longer 
required.  See Dingess at 490 (2006).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

VA examinations with respect to the issue adjudicated by this 
decision have been obtained.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate.  Physical examinations were conducted and the 
results were recorded which are adequate to apply to the ratings 
schedule in order to accurately rate the Veteran's service-
connected headaches.  The examiners recorded the Veteran's 
subjective complaints.  Other pertinent symptomatology was 
reported.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining VA examinations or opinions concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The 
Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Following the Board's September 2009 remand, a 
December 2009 letter to the Veteran requested objective evidence 
of time lost from work due to headaches and also requested 
information regarding medical treatment received.  The directives 
of the September 2009 remand have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal which is adjudicated by this 
decision.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.  

Competency and credibility

The Veteran can attest to factual matters of which she had first-
hand knowledge, e.g., experiencing headaches.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally 
not capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is 
competent to report what comes to her through her senses, she 
does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 
465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
the Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr. 

Analysis

In September 2003, the RO granted service connection for mixed 
muscle tension, eye strain and migraine headaches and assigned a 
noncompensable evaluation, effective July 1, 2003.  The Veteran 
has disagreed with the initial disability evaluation assigned.  
In March 2005, the RO granted an increased rating to 10 percent 
for the disability.  The Veteran has not indicated that she is 
satisfied with the 10 percent evaluation and the issue remains on 
appeal.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as pyramiding, 
is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board has long recognized that, when 
considering initial ratings as in the current case, the degree of 
impairment since the effective date of the grant of service 
connection must be considered, to include the possibility that a 
staged rating may be assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1998).

The service-connected headache disability has been evaluated as 
10 percent disabling under Diagnostic Code 8100.  A 10 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is provided for 
migraines with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  To warrant 
the next higher evaluation of 50 percent under this Diagnostic 
Code, the Veteran's migraines must be characterized by very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  38 C.F.R. 4.124a, DC 8100. 

The Board finds the headache symptomatology reported by the 
Veteran and noted in the medical records is productive of 
characteristic prostrating attacks which occur with varying 
frequency.  Based on the above, the Board finds the 
symptomatology associated with the service-connected headaches 
more nearly approximates a 30 percent disability evaluation under 
Diagnostic Code 8100 as of March 14, 2006.  A rating greater than 
30 percent is not warranted at any time during the appeal period 
as the evidence of record does not support a finding that the 
migraines are productive of severe economic inadaptability.  

At the time of a February 2003 VA examination, the Veteran 
reported she had a headache about every two weeks that lasted 
about two hours and only on rare occasions was she not able to 
work.  When she got an intense headache, she would take Imitrex 
and that would resolve the headache.  The pertinent diagnosis was 
mixed muscle tension, eye strain and migraine headaches that were 
rarely prostrating for no more than two hours that occurred only 
once every two weeks.  

In November 2003, the Veteran reported that the examiner who 
conducted the February 2003 VA examination misquoted her 
regarding her headache symptoms.  She reported she informed the 
examiner that she had headaches at least every two weeks and 
sometimes more frequently.  Two headaches per month were the 
least she had ever experienced.  Her headaches had never been 
under two hours and that she always ended up in bed for the 
entire day but was usually able to go to work the next day.  

There are numerous clinical records associated with the claims 
file dated in 2005.  The records which included a problem list 
for the Veteran did not include any reference to migraines or 
headaches.  The records list patellar chondromalacia, joint pain, 
breast disorders, a disorder of the coccyx and bursitis of the 
right hip.  

In February 2005, the Veteran complained of facial pain and 
pressure on the left side of the jaw under the eye.  The face and 
head pain was worse when lying down or bending over.  Another 
record dated the same month reveals the Veteran reported left 
facial pain and sinus pressure.  Neither of these records 
included any mention of the presence of migraines or headaches.  

In April 2005, the Veteran wrote that there were numerous 
undocumented times when she was forced to leave work and take 
medication to treat headaches.  She cited to service treatment 
records for support.  These records are dated in 2001 and 2002.  

A clinical record dated in August 2005 included the annotation 
that the Veteran had a history of migraines.  

In an October 2005 statement, the Veteran reported that she had 
been on convalescence leave from work since August 2005 as a 
result of surgery on her right leg.  She returned to part time 
work in October 2005. 

On March 14, 2006, the Veteran informed a clinician that she had 
chronic/recurring headaches and facial pain on the right side 
only.  The assessment was headache syndromes.  

In April 2006, headache syndrome appears for the first time on 
the problems list in the Veteran's clinical records.  Thereafter, 
the clinical records consistently include references to the 
presence of headaches and/or migraines under the Veteran's 
problem list.  

In April 2006, the Veteran informed a clinician that she was 
having migraines four times per week.  She reported she had been 
having migraines for some time but the frequency had increased.  
Another record dated the same month reveals the Veteran said she 
had frequent headaches which had improved with medication.  

At the time of a May 2006 VA examination, the Veteran reported 
that she was not employed and had left her job in March 2006 due 
to an inability to perform bending and stooping.  

On VA examination in June 2006, the Veteran reported her sleep 
was disturbed by chronic neck pain.  She reported she would not 
be hired for any job due to her physical constraints including 
multiple joint pain, neck pain, and migraines.  

A clinical record dated in July 2006 reveals the Veteran 
complained of headaches.  Another record dated the same month 
reveals the Veteran informed a clinician that her headaches had 
been controlled with amitriptyline.  

At the time of a VA neurological examination in November 2006, 
the Veteran reported that she experienced extreme photophobia and 
noise sensitivity and required a period of bed rest with each 
migraine.  She reported her last migraine was four days prior.  
It started at 8 o'clock Monday night and lasted until noon the 
next day.  If her Imitrex was not immediately at hand, her 
headache would intensify and become much worse, sometimes 
requiring a trip to the emergency room.  She had not been 
employed since 2006 due to her knee condition, hip condition and 
migraines.  She reported the headaches occurred once per week and 
required medication and bed rest.  She was not on any daily 
treatment for headaches.  The pertinent diagnosis was migraine 
cephalgia, currently occurring on the average of one time per 
week, requiring medication and a short period of bed rest, 
resolving in 24 hours.  

In January 2007, it was noted the Veteran had a reported past 
history of migraines.  She was taking medication for migraines 
but it did not help with her sleep.  

In March 2007, the Veteran informed a clinician that she had had 
two break through headaches the past weekend.  The headaches were 
worse with changing body positions.  The headaches which were 
accompanied by nausea occur once or twice a month and were 
possibly stress related.  The assessment was migraine headache.  

In April 2007, the Veteran reported she had migraine headaches 
which were controlled at the time of the visit.  

In June 2007, the Veteran denied having a headache.  It was noted 
that the Veteran had a past history of migraines with no recent 
events.  

In October 2007, it was written that the Veteran was on 
medication for migraine headaches.  She denied headaches at the 
time of the visit.  

In February 2008, March 2008 and April 2008 the Veteran denied 
having a headache.  

At the time of an August 2008 VA examination, the Veteran 
reported she was employed at a desk job.  

In September 2008, the Veteran wrote that she did not seek 
treatment in an emergency room for her migraines as they could 
not do anything for her.  

At the time of a VA neurological examination in November 2008, 
the Veteran reported that she had migraines which occurred 
usually twice weekly.  She reported that most attacks were 
prostrating and the duration was hours.  The diagnosis was 
migraine headaches.  The examiner opined that this would have 
significant effects on the Veteran's usual occupation due to 
increased absenteeism.  The Veteran reported that daily 
activities were not possible during the migraines.  

In January 2010, the Veteran reported that her latest supervisor 
was going to send in a letter which would attest to the severity 
and frequency of her migraines as well as the arrangements the 
supervisor made to the Veteran's work schedule in order to 
accommodate all the time she took off and/or had to leave early 
due to migraines.  Her office and coworkers were aware of her 
situation and, out of respect, kept their voices low and reduce 
bright lighting in order to help lessen the possible occurrences.  
She alleged that she experienced migraines on average of once per 
week.  She reported she did not seek treatment in an emergency 
room for the headaches.  

The Board notes the Veteran is competent to report on the extent 
and frequency of her headaches.  The Board further finds, 
however, that there is some problem with the Veteran's 
credibility when reporting her symptomatology in connection with 
a claim for compensation.  At the time of the November 2006 VA 
neurological examination, the Veteran alleged that her 
symptomatology was so intense that, at times, she was forced to 
seek treatment in an emergency room.  A review of the claims file 
demonstrates that the only documented trip the Veteran took to 
the emergency room for treatment of headaches was in August 2001.  
When subsequently requested to provide any documentation of other 
trips to the emergency room, the Veteran responded that it was 
not practical to seek treatment during her headaches.  While the 
Board finds the Veteran's explanation for not seeking treatment 
in an emergency room to be plausible, the Board is unable to 
fathom why the Veteran would inform the examiner in November 2006 
that she had been treated in the emergency room on more than one 
occasion when this was not the case.  It appears to the Board 
that this was an attempt to fabricate evidence regarding the 
severity of the service-connected headaches.  The Board finds 
that the clinical evidence of record supports the Board's 
findings that the Veteran exaggerated her symptomatology in 
November 2006.  

In April 2005, the Veteran wrote that she was prescribed and/or 
injected with several different medications in an attempt to 
treat her frequent migraines.  However, the clinical records the 
Veteran submitted in support of her statement are dated prior to 
the appeal period.  The records are dated, for the most part, in 
2001 and 2002.  Significantly, there is only one clinical record 
dated between 2003 and 2005 which indicates that the Veteran was 
receiving any medication for treatment of her migraines.  An 
April 2005 clinical record includes the statement that the 
Veteran had no active outpatient prescriptions.  The document was 
annotated, however, to indicate that the Veteran was taking 
Claritin, Imitrex, and Sudafed.  The rest of the clinical records 
dated from 2003 to early 2006 which include a list of active 
medications the Veteran was taking did not include any reference 
to headaches or to headache medication.  She was receiving 
medication to treat congestion, congestion/ear pain and for 
allergies.  The Board finds the preponderance of the evidence 
dated during the pertinent time period demonstrates the Veteran 
was not receiving medication to treat her headaches from 2003 to 
early 2006.  This lack of substantiation of the Veteran's self-
reported medical history also goes towards the Board's finding 
that the Veteran's self-reported history should be accorded 
reduced probative value based on credibility problems.  

The first reference to the presence of headaches in the clinical 
records is on March 14, 2006.  At that time, the Veteran was 
prescribed, in part, Sumatriptan (Imitrex).  Thereafter, the 
clinical records include references to the fact that the Veteran 
was taking Sumatriptan as an active medication.  

The Board finds the evidence of record dated prior to March 14, 
2006 does not support a finding that the Veteran's was on 
continuous medication to treat her headaches from the time of 
discharge.  

The Board finds that the lack of clinical records, dated between 
2003 and March 2006, which reference any problems with headaches 
weighs against a grant of an increased rating during that time 
period.  The Board finds that, if the headache symptomatology 
reported by the Veteran in her November 2003 statement was as 
severe as she reported, there would have been some annotation in 
the clinical records indicating that the Veteran had either 
sought treatment, at least reported the symptomatology or was 
receiving medication to treat the headaches.  The Board finds it 
plausible to believe that, if the Veteran were receiving constant 
medication to treat the headaches, she might not have sought 
additional treatment.  However, the preponderance of the evidence 
supports a finding of a lack of evidence of any medication to 
treat the headaches along with the lack of any reference to 
problems with headaches in the clinical records dated between 
2003 and March 2006.  This reduces the probative value of the 
Veteran's reported symptomatology.  If, in fact, the Veteran 
actually had to go home, take medication and go to bed in a 
"multitude of undocumented situations" there should be some 
reference to this symptomatology in the clinical records.  This 
is particularly so if the headaches were actually affecting her 
employment.  If such were the case, the Board finds it plausible 
to believe the Veteran would have sought some sort of treatment 
to preserve her employment.  

The Board finds the evidence of record prior to March 14, 2006 
weighs against a finding that the Veteran's service-connected 
headaches warranted a rating in excess of the 10 percent 
assigned.  The Board places greater probative weight on the lack 
of pertinent clinical records over the Veteran's self-reported 
symptomatology.  The discrepancy between the Veteran's reported 
symptomatology in November 2003 and the contemporaneous clinical 
records, along with the finding that the Veteran had provided 
exaggerated symptomatology at the time of the VA examination and 
in her written statements, demonstrates to the Board that reduced 
probative value due to credibility problems should be attributed 
to the Veteran's self-reported symptomatology.  The objective 
evidence of record does not support a finding that an increased 
rating is warranted.  

From March 14, 2006 to the present, the clinical records do 
include, at times, references to complaints of headaches by the 
Veteran and also document the fact that the Veteran was receiving 
continuous medication to treat her headaches.  The records also 
indicate, however, that the Veteran denied having headaches at 
times or only noted headaches by history.  The Board finds that 
the objective clinical evidence, when combined with granting the 
Veteran the benefit of the doubt, supports a finding that the 
Veteran's headache symptomatology was productive of 
incapacitating episodes.  Furthermore, the Veteran's allegations 
of having frequent headaches are supported, to a certain extent, 
by the clinical records dated from this time forward.  This 
evidence, when viewed in the light most favorable to the Veteran, 
and granting the benefit of the doubt, warrants a 30 percent 
evaluation under Diagnostic Code 8100 based on the presence of 
characteristic prostrating attacks, occurring on average, of at 
least once per month.  

The Board further finds that the evidence of record weighs 
against granting a rating in excess of 30 percent at any time 
during the appeal period.  What the record does not document is 
any evidence that the service-connected headaches are productive 
of severe economic inadaptability.  She was requested to submit 
objective evidence of lost time from work due to headaches, but 
has not done so.  The evidence of record indicates that the 
Veteran has maintained employment, for the most part, during the 
appeal period or her employment problems were due to multiple 
disabilities.  The Veteran has not alleged that she was 
unemployable solely due to her headaches.  The most recent 
evidence of record indicates that the Veteran is employed but her 
employer had to make accommodations for her headaches.  The fact 
that the Veteran's employer has to make accommodations does not 
change the fact that the Veteran is employed.  There is no 
evidence in the claims file indicating that the Veteran's 
employment is marginal.  

The Board notes that the Veteran has provided conflicting 
statements regarding the cause of her employment problems.  For 
example, in an October 2005 statement, the Veteran reported that 
she had been on convalescence leave since August 2005 due to 
surgery on her right leg.  In May 2006, the Veteran informed the 
VA examiner that she was not employed due to problems with 
bending and stooping.  In June 2006, she informed a VA examiner 
that she had not been employed since March 2006 as she could not 
tolerate the occupational requirements of squatting, walking, 
doing stairs or writing long reports.  However, she also informed 
the examiner that she could not find a job due to multiple joint 
pain, neck pain and headaches.  At the time of the November 2006 
VA examination, the Veteran reported she had not been employed 
since 2006 due to her knee condition, hip condition and 
migraines.  The fact that the Veteran reported in October 2005 
and August 2005 that she had not been employed due to problems 
other than with headaches undercuts her subsequent reports in 
June 2006 and November 2006 that her employment problems were 
due, in part, to headaches.  The Board finds the evidence of 
record documents some problems with employment, but they do not 
indicate that the migraines are the sole cause or even the major 
cause.  The Board finds the evidence of record does not support a 
finding that the headaches were productive of severe economic 
inadaptability.  There is some evidence of problems with 
employment but the Veteran's own inconsistent reports undercut 
the probative value of this evidence.  

Based on the above, the Board finds the evidence of record from 
March 14, 2006 to the present more nearly approximates a 30 
percent evaluation for the service-connected headaches.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's headache disability 
with the established criteria found in the rating schedule for 
this disability shows that the rating criteria accurately 
describe the Veteran's disability level and symptomatology (i.e., 
frequency, extent and duration of the headaches ).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  While the Veteran has alleged occupational 
impairment when she is experiencing a headache, the symptoms she 
reports to be associated with the disability are fully 
contemplated in the rating criteria used to assign the 30 percent 
evaluation.  Furthermore, as set out above, the Board finds 
reduced probative value to be accorded the Veteran's self-
reported history of employment problems due to the discrepancies 
noted above.  Accordingly, further consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case. 

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the current case, the 
preponderance of the evidence of record weighs against a grant of 
an increased rating prior to March 14, 2006 but supports a rating 
of 30 percent for the service-connected headaches from that date 
onward.  A staged rating is, therefore, appropriate.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
mixed muscle tension, eye strain and migraine headaches prior to 
March 14, 2006 is not warranted.  The appeal is denied.  

Entitlement to a 30 percent evaluation from March 14, 2006 is 
granted, subject to the laws and regulations governing monetary 
awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


